DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, 13-17, 20-27 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2015/0076406 A1) in view of Zhang et al. (US 10,349,484 B1).
As to claim 1, Zhou et al. teaches an LED component comprising: a light emitting diode (LED) (#11 in Fig. 1 and in ¶ [0053]) for generating at least one of blue light or ultraviolet light (¶ [0053]); a phosphor ceramic structure comprising a fluoride phosphor matrix (“phosphor ceramic compact” in ¶ [0053], K2SiF6:Mn4+ throughout, Table 1, embodiment 11) having distinct additional phosphor particles dispersed therein (at least embodiment 11, see also the inclusion of YAG in ¶ [0055], see also a compact containing red and green in the same compact in ¶ [0058]), the phosphor ceramic structure being positioned adjacent to the LED (for instance #32 adjacent #11 in Fig. 1A), wherein the additional phosphor particles are operable to emit light at wavelengths different than the wavelength of light emitted from the fluoride phosphor matrix, selected from the colors cyan, green, or yellow (YAG:Ce in ¶ [0055], see also a compact containing red and green in the same compact in ¶ [0058]); and the phosphor ceramic structure generating at least one of red or orange light when irradiated by the light emitted from the LED (¶ [0019], #32 being a red compact in ¶ [0053]).  
While it is the Examiner’s position that Zhou teaches the entirety of claim 1 by teaching the constituent phosphor materials as well as teaching that red and green phosphors can be included together in the same compact (¶ [0058]), the cited paragraph does maintain a slight bit of ambiguity since Zhou does not explicitly list the claimed red phosphor K2SiF6:Mn4+ when describing the “green and red emitting phosphor compact.”
However, in the same field or endeavor, Zhang teaches example phosphors suitable for use in a solid state device. Zhang teaches that YAG:Ce (or other cyan/green/yellow emitters) and K2SiF6:Mn4+ can be mixed together (Col. 11 Ln. 39-56). Zhang discloses a device wherein the phosphor material is provided in discrete regions (certainly taught in Zhou) or mixed together in a single region (Col. 11 Ln. 55-56), thus exemplifying recognized equivalent phosphor structures. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the red/green phosphor structure of Zhou formed by a mixture of phosphor materials instead of by discrete regions, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Zhang’s teaching.
As to claim 4, Zhou teaches the phosphor ceramic structure comprises a ceramic matrix having a cubic or near-cubic K2PtCl6 structure type (not explicitly stated, but necessarily results from having a ceramic made from the same material as the Applicant formed as a ceramic, K2SiF6:Mn4+).  
As to claim 6, Zhou et al. teaches the fluoride phosphor matrix has the chemical formula M2M'F6, where M is Li, Na, K, Rb, Cs or mixtures thereof, and M' is Si, Ge, Sn, Ti, Zr, Hf or mixtures thereof (K2SiF6:Mn4+).  
As to claim 7, Zhou et al. teaches the fluoride phosphor matrix comprises at least one of: K2SiF6, Li2SiF6, Na2SiF6, Rb2SiF6, Cs2SiF6, K2GeF6, Li2GeF6, Na2GeF6, Rb2GeF6, Cs2GeF6, Li2SnF6, Na2SnF6, Rb2SnF6, Cs2SnF6, K2ZrF6, Li2ZrF6, Na2ZrF6, Rb2ZrF6, Cs2ZrF6, K2HfF, Li2HfF6, Na2HfF6, Rb2HfF6, Cs2HfF6, K2TiF6, Li2TiF6, Na2TiF6, Rb2TiF6, Cs2TiF6, and any mixtures or solid solutions thereof (K2SiF6:Mn4+).  
As to claim 8, Zhou et al. teaches the fluoride phosphor matrix is doped with Mn4+ (K2SiF6:Mn4+).  
As to claim 9, Zhou et al. teaches said Mn4+ doping level being between 0.01% to 30% (¶ [0028]).  
As to claim 10, Zhou et al. teaches the fluoride phosphor matrix is consolidated into the ceramic structure by heating at a temperature above room temperature and below a melting or decomposition temperature of the fluoride phosphor matrix (¶ [0061]).  
Examiner notes that while Zhou appears to teach the limitations, this is an example of a product by process claim and the method steps in the product claim are not seen to add significant patentable weight to the structure.  
As to claim 11, Zhou et al. teaches wherein the consolidation is performed while under pressure, said pressure preferably being applied by a hot- press (¶ [0061], [0091]).  
Examiner notes that while Zhou appears to teach the limitations, this is an example of a product by process claim and the method steps in the product claim are not seen to add significant patentable weight to the structure.  
As to claim 13, Zhou et al. teaches the additional phosphor is selected from among the colors: cyan, green or yellow (green in ¶ [0058]). Examiner notes that Zhang teaches this as well by teaching the combination of at least K2SiF6:Mn4+ and YAG:Ce (Col. 11 Ln. 39-56). The motivation to combine remains the same as in claim 1.
As to claim 14, Zhou et al. teaches the distinct additional phosphor particles comprise an oxide phosphor, including Ce-doped (Lu,Gd,Y)3 (Al,Ga)5O12 garnet compounds (¶ [0055]). Examiner notes that Zhang also teaches LuAG (Col. 11 Ln. 39-56). The motivation to combine remains the same as in claim 1.
As to claims 15-17, Zhou does not explicitly disclose the phosphor being a nitride, and oxynitride, a sulfide, etc.
However, one of ordinary skill in the art would see these broad classes of phosphors interchangeable to the point being obvious variants to the YAG phosphor of claim 14. Substituting the phosphors of claims 15-17 for the phosphor of claim 14 (and taught by Zhou) would have been obvious to one of ordinary skill in the art because the selection of one obvious variant over another has been held to be within the level of one of ordinary skill in the art.
As to claim 20, Zhou et al. teaches the thermal conductivity of the phosphor ceramic structure exhibits a value of about k -1.0 W/m-K at 25°C (not explicitly stated, but based off the prior art being made from the same material K2SiF6:Mn4+).
As to claim 21, Zhou et al. teaches another phosphor in contact or not in contact with a surface of the phosphor ceramic structure as further distinct particles, wherein the another phosphor emits at a wavelength different from the fluoride phosphor matrix, and is selected from the colors cyan, green or yellow (Fig. 1B).  
As to claim 22, Zhou et al. teaches the further distinct particles of the another phosphor are incorporated into an organic binder, and wherein the organic binder includes a polymer (binder can be included in ¶ [0049], can also have polymer in ¶ [0048]).   
As to claim 23, Zhou et al. teaches a diode-based lighting component comprising: a diode (# 11 in Fig. 1 and in ¶ [0053]) for generating at least one of blue light or ultraviolet light (¶ [0053]); a fluoride phosphor matrix (#32 in Fig. 1 and in ¶ [0053]), the fluoride phosphor matrix being consolidated into a single integrated phosphor ceramic structure (“phosphor ceramic compact” in ¶ [0053]), comprising one or more distinct phosphor particles dispersed therein (at least embodiment 11, see also the inclusion of YAG in ¶ [0055], see also a compact containing red and green in the same compact in ¶ [0058]), wherein the additional phosphor particles are operable to emit light at wavelengths different than the wavelength of light emitted from the fluoride phosphor matrix, selected from the colors cyan, green, or yellow (a compact containing red and green in the same compact in ¶ [0058]); at least one of a transparent fluoride ceramic structure or a translucent fluoride ceramic structure (“substantially translucent” in ¶ [0093]), and positioned adjacent to the diode (for instance #32 adjacent #11 in Fig. 1A); and the phosphor ceramic structure generating at least one of red or orange light when irradiated by the light emitted from the diode (¶ [0019], #32 being a red compact in ¶ [0053]).  
While it is the Examiner’s position that Zhou teaches the entirety of claim 1 by teaching the constituent phosphor materials as well as teaching that red and green phosphors can be included together in the same compact (¶ [0058]), the cited paragraph does maintain a slight bit of ambiguity since Zhou does not explicitly list the claimed red phosphor K2SiF6:Mn4+ when describing the “green and red emitting phosphor compact.”
However, in the same field or endeavor, Zhang teaches example phosphors suitable for use in a solid state device. Zhang teaches that YAG:Ce (or other cyan/green/yellow emitters) and K2SiF6:Mn4+ can be mixed together (Col. 11 Ln. 39-56). Zhang discloses a device wherein the phosphor material is provided in discrete regions (certainly taught in Zhou) or mixed together in a single region (Col. 11 Ln. 55-56), thus exemplifying recognized equivalent phosphor structures. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the red/green phosphor structure of Zhou formed by a mixture of phosphor materials instead of by discrete regions, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Zhang’s teaching.
Zhou is silent about the diode being a laser diode. However, in the same field or endeavor Zhang teaches that in light emitting devices the light source can be either a regular diode or a laser diode (Col. 10, ln 57-60). It would have been obvious to one of ordinary skill in the art to swap one for the other as a matter of using recognized equivalent blue light emitter.
As to claim 24, Zhou teaches the diode is disposed adjacent a minor length of the ceramic structure, generally perpendicular to an axis extending along a major length of the structure (Fig. 1A). Zhang teaches the diode to be a laser diode. The motivation to combine is the same as in claim 23.
As to claim 25, Zhou teaches a diode excited phosphor comprising: a fluoride phosphor consolidated into an integrated ceramic structure (#32 in Fig. 1 and in ¶ [0053]), wherein the integrated ceramic structure is substantially free of an organic binder (essentially free of binder material in ¶ [0049]) and comprises additional phosphor particles dispersed therein, wherein the additional phosphor particles are operable to emit light at wavelengths different than the wavelength of light emitted from the fluoride phosphor matrix, selected from the colors cyan, green, or yellow (at least embodiment 11, see also the inclusion of YAG in ¶ [0055], see also a compact containing red and green in the same compact in ¶ [0058]); and6Application No.: 16/696,472Docket No.: 16336-000113-US the integrated ceramic structure operable to be disposed adjacent to a diode excitation light source emitting light of a first wavelength, and to modify the light of the first wavelength passing therethrough to emit light having a second wavelength longer than the first wavelength (Fig. 1A and in ¶ [0052], [0053]).  
While it is the Examiner’s position that Zhou teaches the entirety of claim 1 by teaching the constituent phosphor materials as well as teaching that red and green phosphors can be included together in the same compact (¶ [0058]), the cited paragraph does maintain a slight bit of ambiguity since Zhou does not explicitly list the claimed red phosphor K2SiF6:Mn4+ when describing the “green and red emitting phosphor compact.”
However, in the same field or endeavor, Zhang teaches example phosphors suitable for use in a solid state device. Zhang teaches that YAG:Ce (or other cyan/green/yellow emitters) and K2SiF6:Mn4+ can be mixed together (Col. 11 Ln. 39-56). Zhang discloses a device wherein the phosphor material is provided in discrete regions (certainly taught in Zhou) or mixed together in a single region (Col. 11 Ln. 55-56), thus exemplifying recognized equivalent phosphor structures. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the red/green phosphor structure of Zhou formed by a mixture of phosphor materials instead of by discrete regions, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Zhang’s teaching.
Zhou is silent about the diode being a laser diode. However, in the same field or endeavor Zhang teaches that in light emitting devices the light source can be either a regular diode or a laser diode (Col. 10, ln 57-60). It would have been obvious to one of ordinary skill in the art to swap one for the other as a matter of using recognized equivalent blue light emitter.
As to claim 26, Zhou et al. teaches said ceramic structure is a red or orange emitter (¶ [0003] shows K2SiF6:Mn4+, which is used throughout, to be red).
As to claim 27, Zhou et al. teaches said device includes any combination of additional components including but not limited to additional phosphors, heat-sinks, electrical power conversion modules, arrays of additional blue LEDs, fixturing, electrodes for electrical contact, means physical support, and secondary optical components in addition to the emitting structure (see at least Fig. 1A and 1B which has optical components like #13).
As to claims 30 and 31, the phosphor ceramic structure has a density of 99% of the full density (essentially free of binder material in ¶ [0049]).  
As to claim 32, Zhou et al. teaches Mn4+ doping level being between 0.01% to 5% (¶ [0028]).
As to claim 33, Zhou et al. teaches light emitting component comprising: a light emitting diode (LED) (# 11 in Fig. 1 and in ¶ [0053]), operable to emit blue or ultraviolet light (¶ [0053]); a phosphor ceramic adjacent to the light emitting diode or laser diode (“phosphor ceramic compact” in ¶ [0053], K2SiF6:Mn4+ throughout, Table 1, embodiment 11), comprising K2SiF6:Mn4+ (throughout) and, a plurality of phosphor particles dispersed in the phosphor ceramic, selected from the group consisting of cyan phosphors, green phosphors, yellow phosphors, and mixtures thereof (YAG:Ce in ¶ [0055], see also a compact containing red and green in the same compact in ¶ [0058]).  
While it is the Examiner’s position that Zhou teaches the entirety of claim 1 by teaching the constituent phosphor materials as well as teaching that red and green phosphors can be included together in the same compact (¶ [0058]), the cited paragraph does maintain a slight bit of ambiguity since Zhou does not explicitly list the claimed red phosphor K2SiF6:Mn4+ when describing the “green and red emitting phosphor compact.”
However, in the same field or endeavor, Zhang teaches example phosphors suitable for use in a solid state device. Zhang teaches that YAG:Ce (or other cyan/green/yellow emitters) and K2SiF6:Mn4+ can be mixed together (Col. 11 Ln. 39-56). Zhang discloses a device wherein the phosphor material is provided in discrete regions (certainly taught in Zhou) or mixed together in a single region (Col. 11 Ln. 55-56), thus exemplifying recognized equivalent phosphor structures. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the red/green phosphor structure of Zhou formed by a mixture of phosphor materials instead of by discrete regions, since the selection of any of these known equivalents would be considered within the level of ordinary skill in the art as evidenced by Zhang’s teaching.
As to claim 34, Zhou and Zhang teach the plurality of phosphor particles comprises Ce-doped garnet particles (Zhou YAG:Ce in ¶ [0055], Zhang in Col. 11 Ln. 39-56). The motivation to combine is the same as in claim 33. 
As to claim 35, Zhou and Zhang teach the Ce-doped garnet particles comprise YAG:Ce particles (Zhou YAG:Ce in ¶ [0055], Zhang in Col. 11 Ln. 39-56). The motivation to combine is the same as in claim 33. 
As to claim 36, Zhou teaches a light emitting diode (#11 in Fig. 1 and in ¶ [0053]).
As to claim 37, Zhou is silent about the diode being a laser diode. However, in the same field or endeavor Kawaguchi et al. teaches that in light emitting devices the light source can be either a regular diode or a laser diode (¶ [0029]). It would have been obvious to one of ordinary skill in the art to swap one for the other as a matter of using recognized equivalent blue light emitter.

  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2015/0076406 A1) in view of Zhang et al. (US 10,349,484 B1) in view of Kawaguchi et al. (US Pub. No. 2018/0347785 A1).
As to claim 19, Zhou in view of Zhang is silent about the fluoride phosphor matrix residing within a heat-sink structure that removes heat from the phosphor ceramic structure.  
However, in the same field or endeavor, Kawaguchi teaches the use of a heat-sink structure adjacent a phosphor material in order to remove heat from the phosphor material (¶ [0041]).
It would have been obvious to one of ordinary skill in the art to include a heat-sink structure such as that taught by Kawaguchi into the device taught by Zhou in order to efficiently remove heat from the device.

Response to Arguments
Applicant’s arguments with respect to claims 1,4,6-11,13-17,19-27 and 30-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875